                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

TOM WHITFIELD,

                       Plaintiff,                             Case. No. 18-11566

v.                                                            Honorable Thomas L. Ludington
                                                              Magistrate Judge Anthony Patti
COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
__________________________________________/

ORDER ADOPTING REPORT & RECOMMENDATION, GRANTING DEFENDANT’S
 MOTION FOR SUMMARY JUDGMENT, DENYING PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT, AND AFFIRMING THE DECISION OF THE
                        COMMISSIONER

       Plaintiff turned 50 years of age on July 5, 2012, at which point he became a “[p]erson

closely approaching advanced age.” 20 C.F.R. §§ 404.1563(d), 416.963(d). From July 2012 to

August 2013, Plaintiff worked at a car wash. (R. at 161.) Plaintiff alleges his disability began on

October 1, 2013, at the age of 51. (R. at 142.) In his disability report, he lists several conditions

(severe osteoarthritis; high blood pressure; a collapsed artery in his left leg; an education limited

to 8th Grade; and disadvantaged reading, writing and comprehension skills) as limiting his

ability to work. (R. at 189.) His application was initially denied on July 13, 2016. (R. at 66-82.)

Plaintiff requested a hearing by an Administrative Law Judge (“ALJ”). (R. at 87-88.) On July 11,

2017, ALJ Crystal L. White-Simmons held a hearing, at which Plaintiff and a vocational expert

(VE), James Lozer, Ed.D., testified. (R. at 24-65, 218.) On August 18, 2017, ALJ White-

Simmons issued a partially favorable opinion in which she determined that Plaintiff was not

disabled prior to July 5, 2017, but became disabled on that date and continued to be disabled

through the date of the decision. (R. at 8-23.) Plaintiff submitted a request for review of the
hearing decision/order. (R. at 135-141, 6-7.) However, on March 16, 2018, the Appeals Council

denied Plaintiff’s request for review. (R. at 1-5.) Thus, ALJ White-Simmons’s decision became

the Commissioner’s final decision. Plaintiff timely commenced the instant action on May 18,

2018.

        The matter was referred to Magistrate Judge Anthony Patti. ECF No. 3. The parties filed

cross motions for summary judgment. ECF Nos. 15, 17. On January 31, 2019, Judge Patti issued

a report, recommending that Plaintiff’s motion for summary judgment be denied, that

Defendant’s motion for summary judgment be granted, and that the decision of the commissioner

be affirmed. ECF No. 19.

        Although the magistrate judge’s report states that the parties to this action could object to

and seek review of the recommendation within fourteen days of service of the report, neither

party has filed any objections. The election not to file objections to the magistrate judge’s report

releases the Court from its duty to independently review the record. Thomas v. Arn, 474 U.S.

140, 149 (1985). The failure to file objections to the report and recommendation waives any

further right to appeal. Id.

        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation,

ECF No. 19, is ADOPTED.

        It is further ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 15, is

DENIED.

        It is further ORDERED that Defendant’s Motion for Summary Judgment, ECF No. 17, is

GRANTED.




                                                -2-
      It is further ORDERED that the findings of the Commissioner are AFFIRMED.



                                                     s/Thomas L. Ludington
                                                     THOMAS L. LUDINGTON
                                                     United States District Judge
Dated: August 13, 2019




                                         -3-
